Citation Nr: 1615550	
Decision Date: 04/18/16    Archive Date: 04/26/16

DOCKET NO.  13-26 710	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUE

Entitlement to non-service-connected death pension, to include an additional monthly compensation (SMC) by reason of the need for regular aid and attendance or by reason of being housebound.  


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

L. B. Cryan, Counsel


INTRODUCTION

The Veteran served on active duty in the United States Army from November 1970 to May 1972.  The Veteran died in November 2008 and the appellant is the Veteran's surviving spouse.  

This case is before the Board of Veterans' Appeals (Board) on appeal from a July 2012 Administrative Decision by the Department of Veterans Affairs (VA) Pension Management Center (PMC) in Milwaukee, Wisconsin, which denied the appellant's claim for non-service-connected death pension because her annual income exceeded the maximum annual pension limit.  

In December 2012, the appellant submitted a VA Form 9 which the PMC accepted as a Notice of Disagreement.  The PMC issued a Statement of the Case in July 2013.  The appellant timely perfected her appeal with the submission of a VA Form 9, substantive appeal to the Board in September 2013.  

This appeal was processed using the Virtual Benefits Management System (VBMS) paperless claims processing system.  Accordingly, any future consideration of this Veteran's case should take into consideration the existence of this electronic record.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The appellant seeks non-service-connected death pension benefits.  

In a December 2012 VA Form 9, the appellant requested to appear at a personal hearing before a Veterans Law Judge at the Regional Office (RO) in Montgomery, Alabama.  

In a subsequent VA Form 9, received at the PMC in September 2013, the appellant requested to appear at a Board hearing via live videoconference at the RO.  

In September 2015 correspondence, the Montgomery, Alabama RO notified the appellant that her videoconference hearing before a Veterans Law Judge at the RO was scheduled for October 30, 2015.  The appellant did not report to the hearing; however, it was subsequently discovered that the notice letter was sent to an old address in Gulf Shores which is why the appellant never received notice of the scheduled hearing.  

In a January 2016 Report of Contact, the appellant informed VA that she had moved more than a year earlier and provided her new address, which is in Boston, Massachusetts.  She requested to reschedule her Board hearing.  

In accordance with 38 C.F.R, § 20.700 (2015), a hearing on appeal will be granted to an appellant who requests a hearing and is willing to appear in person.  See also 38 U.S.C.A. § 7107 (West 2014) (pertaining specifically to hearings before the Board).  

Accordingly, the case is REMANDED for the following action:

Note the appellant's change of address and schedule the appellant for the hearing before a Veterans Law Judge via video-conference at the RO in Boston, Massachusetts per the appellant's request.  The RO should notify the appellant and her representative of the date, time and place of the hearing.  After the hearing is conducted, or in the event the appellant withdraws her hearing request or fails to report for the hearing, the claims file should be returned to the Board for appellate review

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
K. J. ALIBRANDO
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).




